Exhibit 23.4 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the inclusion in this Amendment No. 2 to the Registration Statement of VivoPower International PLC on Form F-4 of our report dated 22 July, 2016, with respect to our audit of the financial statements of VivoPower Pty Limited as of 31 March 2016 and 2015, and for the periods then ended which reports appear in the Proxy Statement/Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the heading “Experts” in such Proxy Statement/Prospectus PKF CLAYTON HICKEY Chartered Accountants Partner Newcastle, NSW Dated: 21 October 2016 PKF(NS) Audit & Assurance Limited Partnership Sydney Newcastle ABN 91 Level 8, 1 O’Connell Street Sydney NSW 2000 Australia GPO Box 5446 Sydney NSW 2001 755 Hunter Street Newcastle West NSW 2302 Australia PO Box 2368 Dangar NSW 2309 Liability limited by a scheme approved under Professional Standards Legislation p +61 2 8346 6000 f +61 2 8346 6099 p +61 2 4962 2688 f +61 2 4962 3245 PKF(NS) Audit & Assurance Limited Partnership is a member firm of the PKF International Limited family of legally independent firms and does not accept any responsibility or liability for the actions or inactions of any individual member or correspondent firm or firms. For office locations visit www.pkf.com.au
